Title: From James Madison to Alexander J. Dallas, 15 September 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 15. 1815
                    
                    Yours of the 11th. has just come to hand. I return the papers from the Comr. of the Gen: L. office, with an acquiescence in the survey ordered in Missouri. I think the condition attached to it the least that will suffice to justify the measure.
                    I have recd. a letter from Mr. Gallatin, from which as well as from his reserve to you, I infer that he has not made up his mind on his appt. to France. Whatever his alternatives may be, I am persuaded that one you mention is not within the scope of them. He intimated his intention to write to the Secy. of State, and may be expected in that letter to say more than he has done to me on some points, tho’ probably not on the question of his diplomatic mission. I do not perceive that he looked to a special meeting of Congs. Indeed the more I weigh the subject, the more I incline to the persuasion, that a special call would be giving a magnified importance to the Treaty. In my answer to Mr. G. I have asked him what are the probable intentions of the B. Cabinet with respect to the Coasting fisheries, and whether the mouth of Columbia river was understood at Ghent to be within the objects of restoration?
                    I was informed thro’ confidential channels several days ago that Jos: Bonaparte was about to visit me incog, to make a personal report of himself to this Govt. I immediately wrote to Mr. Rush, to have him diverted from his purpose, on his arrival at Washington. Protection & hospitality do not depend on such a formality. And whatever sympathy may be due to fallen fortunes, there is no claim of merit in that family on the Amn. nation; nor any reason why its Govt. should be embarrassed in any way on their account. In fulfilling what we owe to our own rights, we shall do all that any of them ought to expect. I was the more surprized at the intended visit, as it was calculated to make me a party to the concealement, which the Exile was said to study as necessary to prevent a more vigilant pursuit by B. Cruisers, of his friends & property following him. Commodore Lewis consulted his benevolence more than his discretion, in the course he took, without as I presume any sanction from any superior quarter.
                    You will have noticed that an order has been published on the point on which I asked your opinion. From the concurrent opinions of others, it is probable that the order may not contradict yours. But the issue of it prior to my hearing from you, proceeded from my having asked at the same time the opinion of the attorney Genl. which being communicated to the War Dept. was acted on. It seems that the case had become urgent.
                    Ripley & Brown are taking very painful attitudes towards each other; and I regret that your conciliatory efforts, are likely to be perverted into fuel for

their angry passions. Ripley presses for leave to come to Washington abt. the middle of Ocr. with a view to settle his accts. It is easy to see the effect of either a refusal or compliance.
                    If peace takes place in Europe, it seems probable that the Bank of England will soon resume specie payments, unless the balance of trade shd. be agst. her, which is not probable. That example, will favor a return here to the original principle. But many circumstances will require the change to be gradual and guarded. I was always pleased with the feature in the Bank proposed at the last session of Congs. which required a certain portion of specie to be in the Bank, altho’ not demandable by the holders of notes. If the same idea could be applied to the Banks generally, it would not only smooth the way to a final reform, but have good effects in the mean time. Might it not be reduced to practice, by requiring the Banks, within a reasonable period to draw specie into their vaults, and verified to a competent authority to be kept there? It might also be required, that untill specie payments shd. commence, the notes issued should not exceed a fixed proportion to specie, such as might be an average of the usual proportion in former times. Such a regulation would have the advantage of inspiring confidence in the Banks, of preparing them for a return to Specie payments, and in the mean time, would be an adequate barrier agst. excessive issues of paper. To make the regulation, if it be founded in solid considerations compleat, the interposition of the State authorities would be essential. The prerogative of the General Govt. as to the medium in paying taxes, might go far in effectuating it, by attaching conditions to the receivable paper. But there may be greater difficulties on the subject than strike the first view of it.
                    I have a letter from Mr Monroe of the 11th.—he had visited several of the more celebrated waters, and thought himself benefited by them. He named this day for his arrival at home. Affece. respects
                    
                        
                            James Madison
                        
                    
                